Sutton, J.,
dissenting. I am of the opinion that the transfer in question, together with the parol testimony with reference thereto, was sufficient to identify and connect the security deed and the transfer, so as to make the transfer a valid one; and that it was not error to admit this transfer in evidence. This being true, there was some evidence to support the verdict, and the judge did not err in overruling the motion for new trial. I therefore dissent from the ruling of the majority of this court.